Citation Nr: 0526753	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

2.  Entitlement to an initial compensable evaluation for 
cholesteatoma, left ear, status post partial atticotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who participated in this decision.

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
granted entitlement to service connection for left ear 
hearing loss in the May 2002 rating decision and assigned a 
noncompensable evaluation.  The veteran appealed the rating 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for the veteran's service-connected 
left ear hearing loss from the time period beginning with the 
grant of original service connection, pursuant to the Court's 
holding in Fenderson, supra.

The issue of entitlement to an initial evaluation for 
cholesteatoma, left ear, status post partial atticotomy 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim addressed in this decision.

2.  The veteran is service-connected for hearing loss in his 
left ear only.

3.  The service-connected left ear hearing loss is productive 
of Level II hearing loss, during the pendency of this appeal.  
Speech discrimination in the left ear measured at 100 percent 
during the pendency of this appeal.

4.  The veteran has Level I hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the AOJ decision that is the basis of 
the appeal was for service connection of hearing loss, and 
was favorably decided after VCAA notice provided by letter 
dated in August 2001.  The issue of the evaluation assigned 
is a "downstream" issue.  The Board notes that the VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims for 
higher initial ratings, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

The RO nonetheless issued another VCAA letter concerning the 
issue of the evaluation assigned in July 2003.  It is unclear 
from the record, however, whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to this claim.  See 38 C.F.R. § 3.159(b)(1).  
The RO attempted to provide additional notice in July 2003, 
but it still unclear whether the appellant was explicitly 
asked to provide any evidence in his possession relevant to 
his claim.  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's August 2001 
and July 2003 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the March 2003 statement of the case (SOC) and 
August 2003 supplemental statement of the case (SSOC) 
informed the veteran of the evidence required to prevail in 
his claim.  These documents, in aggregate, informed him what 
additional information or evidence was needed to support his 
claim, that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the type of evidence and information needed to support his 
claim, and of the need to submit relevant evidence in his 
possession.

Moreover, the reasons and bases of the March 2003 SOC and 
August 2003 SSOC specifically explained to the appellant the 
reasoning for the evaluation afforded, and provided the 
pertinent laws and regulations, as well as the criteria for 
evaluating hearing loss, thus informing the veteran of the 
evidence required to prevail in his claim for a higher 
initial evaluation.

The veteran was proffered VA examinations for his hearing 
loss in September 2001 and June 2003.  In addition, the 
veteran testified before the undersigned Veterans Law Judge 
in May 2005 that he had received no treatment for his hearing 
loss.  

The veteran testified that he believed his hearing loss had 
worsened since his last VA examination, and that he believed 
he was totally deaf in his left ear.  However, the Board 
finds it is not necessary to remand for further examination 
in the present case.  The Board observes that the veteran is 
service-connected for hearing loss only in his left ear.  The 
evaluation of hearing loss is determined by a mathematical 
formula constrained by the schedular criteria, derived by a 
mechanical application after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to obtain a compensable evaluation for 
hearing loss where the veteran is service connected for only 
one ear, absent a finding of total hearing loss in the right 
ear-which is not demonstrated by the medical evidence-he 
would have to manifest hearing loss at Level X or XI-which 
is also simply not borne out by the medical evidence of 
record.  The medical evidence consistently found the 
veteran's speech discrimination level to measure 100 percent 
in the left ear, which with the average puretone loss, 
measured a Level II in both September 2001 and June 2003.  

Moreover, the Board notes that hearing loss, unlike an 
infection condition-which the Board is remanding for further 
development-is a constantly present condition.  Both 
September 2001 and June 2003 VA examinations were conducted 
at a time that the veteran's ear infection was not present.  
Yet the veteran testified that he experiences infections at 
least once per month.  For this reason, the Board finds the 
VA examination for ear disease inadequate and will remand to 
provide an opportunity for the veteran to report during a 
time when his ear drainage and infection was present.  
However, in the case of hearing loss, the Board finds no need 
to further remand.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  VA has fully 
satisfied its duties to inform and assist the veteran as to 
the claim at issue here; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
prior to the initial AOJ decision concerning the issue of 
entitlement to a higher initial evaluation, as he was given 
notice throughout the course of the appeal, and had over a 
year to respond to the SOC prior to the certification of his 
appeal to the Board.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

In the present case, service connection for left ear hearing 
loss was granted in a May 2002 rating decision based on 
service medical records and a VA medical examination dated in 
September 2001.  The report of VA examination for audiology 
reflects results, in pure tone thresholds, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
60
60
55
65
65

These findings reflect an average pure tone threshold of 10 
decibels in the right ear and 61 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

Tympanometry revealed normal eardrum movement in the right 
ear and a type B curve in the left.  Physical volume tests 
were within normal limits, however a perforation was found to 
be possibly present in the left ear.  Acoustic reflex test 
results were present at normal levels in the right ear and 
absent in the left.  These results were found to be 
consistent with the presence of a middle ear pathology in the 
left ear and a healthy right middle ear.  The examiner 
diagnosed hearing within normal limits in the right ear and 
moderately severe conductive hearing loss in the left ear 
with excellent speech recognition ability.  The examiner 
observed that the findings in the left ear were slightly 
worse than those obtained in February 1983, when the veteran 
was still on active service.  

Service connection for left ear hearing loss was accordingly 
granted in a May 2002 rating decision.  Service connection 
was not granted for right ear hearing loss because the right 
ear did not meet the schedular criteria for hearing loss 
under 38 U.S.C.A. § 3.385.  None of the auditory threshold 
measured 40 decibels or greater, nor were there measurements 
of 3 or more at 26 decibels or greater in 500, 1000, 2000, 
3000, or 4000 Hertz.  Finally, speech discrimination for the 
right ear was shown to measure 100 percent, which is above 
the minimum of 94 percent as required by the regulations.  
Id.

The RO then assigned a noncompensable evaluation under 
Diagnostic Code 6100, effective in July 2001, which is the 
month in which his claim for service connection was received.  
Service connection was also granted for cholesteatoma of the 
left ear, status post partial atticetomy, assigning a 
noncompensable evaluation, also effective in July 2001.  The 
veteran appealed both evaluations assigned.  As noted in the 
Introduction, above, the Board is remanding the issue of an 
initial compensable evaluation for the cholesteatoma of the 
left ear, status post partial atticetomy, for further 
development in a remand immediately following this decision.  
The Board will therefore not discuss this issue further.

Accordingly, the veteran underwent additional VA audiology 
examination in June 2003.  These results, in pure tone 
thresholds, are as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
60
65
55
60
50

These findings reflect an average pure tone threshold of 9 
decibels in the right ear and 58 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The veteran reported an intermittent ringing in his left ear 
beginning after diagnosis of cholesteatoma.  Aurical, ear 
canal, and tympanic membrane were found to be normal on the 
right side.  There was no tenderness over the mastoid.  On 
the left side, there was a healed eardrum with clinical 
history of otitis media residual.  The examiner diagnosed 
hearing thresholds within normal limits in the right ear and 
hearing thresholds in the left ear indicating a moderately 
severe conductive hearing loss with significant airbone gaps 
of anywhere between 40 and 50 decibels evidence at all 
frequencies.  Tinnitus in the left ear was also diagnosed.  

In July 2003, a VA examiner reviewed the veteran's claims 
file and the previous examinations for the purpose of 
providing an opinion as to the etiology of the diagnosed 
tinnitus.  The examiner opined that the veteran's tinnitus as 
well as his left ear sensorineural hearing loss was more 
likely than not due to his military service.

Accordingly, the RO granted service connection for tinnitus 
in an August 2003 rating decision, evaluating the disability 
as 10 percent disabling, effective in June 2003, which is the 
date of the VA examination at which the veteran reported the 
symptom of ringing in his ear.  The veteran has not appealed 
the evaluation or effective date assigned, hence, the Board 
will not further address this issue.  

In May 2005, the veteran, accompanied by his accredited 
representative, presented testimony at a hearing on appeal 
before the undersigned.  On that occasion, the veteran 
testified that he is unable to hear from the left ear and 
that he did wear a hearing aid in that ear.  He stated that 
was sometimes read lips but had not been taught to do so 
effectively.  The veteran further noted that no physician had 
offered surgery to repair his hearing ability in his left 
ear.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann, supra.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  In situations where service 
connection has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§§ 3.383(a)(3), 4.14, 4.87(f).  In such situations, a maximum 
10 percent evaluation is assignable for hearing loss when the 
service-connected ear is at Levels X or XI. 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the former version, where a veteran 
has suffered total deafness in one ear as a result of 
service-connected disability and total deafness in the other 
ear as a result of nonservice-connected disability not the 
result of the veteran's own willful misconduct the VA shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  Under the amended 
version, where a veteran suffered deafness compensable to a 
degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
a result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, the VA shall assign and 
pay to the veteran the applicable rate of compensation as if 
the combination of disabilities were the result of service-
connected disability.  See Veterans Benefit Act of 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (to be codified 
as amended at 38 U.S.C.A. § 1160(1)(a)(3)).

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased evaluation, the Board must first determine whether 
the revised criteria are more favorable to the veteran.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must therefore apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).

However, neither version of this statute has bearing on the 
veteran's claim because, the veteran's service-connected left 
ear is neither totally deaf, nor as demonstrated below, 
compensable to a degree of 10 percent or more.

As noted above, the record reflects that the veteran is 
service-connected for other hearing disabilities, including 
tinnitus and cholesteatoma, left ear, status post atticotomy, 
which are evaluated respectively as 10 percent and zero 
percent disabling, respectively.  However, as noted above, 
the veteran has not appealed the evaluation assigned his 
tinnitus, and the issue of the evaluation assigned the 
cholesteatoma, left ear, status post atticotomy is the 
subject of a remand immediately following this decision.  
Hence, the Board will not, therefore, consider these other 
symptoms in evaluating the veteran's service-connected left 
ear hearing disability at this time.

Based on the above-listed findings, the interpretation of the 
medical evidence of record is as follows:  hearing loss at 
Level II in the left ear in September 2001 and Level II in 
June 2003.  The nonservice-connected right ear is evaluated 
at Level I, as provided in 38 C.F.R. § 4.85(f) (2004).  This 
is considered noncompensable under the criteria under both 
the old and the new criteria.  See Diagnostic Code 6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant to the U.S. Court of Appeals for 
Veterans Claims holding in Fenderson, supra.  However, the 
Board finds that the evidence does not establish that the 
veteran's hearing loss met the criteria for a compensable 
evaluation at any time from the grant of initial service 
connection to the present.

The veteran has indicated that he suffers from severe hearing 
impairment, and that he feels he is totally deaf in his left 
ear.  The veteran is competent to note that his disability is 
worse than has been evaluated.  Notwithstanding, the 
September 2001 and June 2003 VA audiometric examination 
reports are far more probative of the degree of his 
impairment than his own lay opinion.  Lendenmann, supra.  The 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann at 349.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Moreover, the veteran's speech 
discrimination has remained at 100 percent, consistently 
throughout the time period here considered.

Therefore, the audiometric findings do not support the 
assignment of an initial compensable disability evaluation 
under the criteria.  In addition, the Board notes that the 
evaluations derived from the Rating Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of a 
compensable disability evaluation for the veteran's left ear 
hearing loss.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2004).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The medical evidence of record does 
not show that the veteran has required treatment or 
hospitalization so frequent as to render the rating criteria 
insufficient.  The evidence further does not show that the 
impairment resulting solely from his service-connected left 
ear hearing loss markedly interferes with his employment.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the left ear hearing loss is 
adequately compensated by the noncompensable rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.


REMAND

As above noted, the veteran also seeks a higher initial 
evaluation for cholesteatoma, left ear, status post partial 
atticotomy.  The veteran testified before the undersigned 
Veterans Law Judge that he experiences recurrences of 
drainage and ear infection.  While the veteran also testified 
that he had received no treatment, the Board notes that 
neither the September 2001 nor the June 2003 VA examinations 
were conducted during a time when his left ear infection was 
active.  In addition, the September 2001 and June 2003 
reports were conducted absent review of the claims file.  The 
June 2003 VA examination report diagnosed left chronic otitis 
media by clinical history.  The July 2003 VA examination was 
conducted with review of the claims file, but without 
examination of the veteran and seems to have been conducted 
more with the purpose of obtaining an opinion as to the 
etiology of the manifested tinnitus and hearing loss, rather 
than determining the level of any manifestation of ear 
infection.

The Board finds it would be helpful to offer the veteran 
another VA examination, to be conducted as much as feasible, 
when the veteran's ear infection is active, with review of 
the claims file, including any VA or non VA treatment 
records.  See 38 C.F.R. § 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected cholesteatoma, left 
ear, status post partial atticotomy, from 
July 2001 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded by 
the VAMC in East Orange, New Jersey, and 
any other VAMC the veteran may identify.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examination(s) by the appropriate 
specialists, to determine the nature and 
extent of his ear disease.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected cholesteatoma, 
left ear, status post partial 
atticotomy.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected cholesteatoma, 
left ear, status post partial 
atticotomy.
?	Complete any diagnostic and clinical 
tests and provide diagnoses for any 
and all ear pathology identified.

To the extent possible, the examination 
should be conducted when the veteran's 
ear condition is active.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to an initial compensable 
evaluation for cholesteatoma, left ear, 
status post partial atticotomy.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


